     Case 3:20-cv-01012-MMA-KSC Document 9 Filed 07/16/20 PageID.43 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC FRANTZ,                                        Case No. 20-cv-1012-MMA (KSC)
12                                      Plaintiff,
                                                         ORDER SUA SPONTE STRIKING
13   v.                                                  PLAINTIFF’S FIRST AMENDED
                                                         COMPLAINT
14   FORCE FACTOR, LLC,

15                                   Defendant.          [Doc. No. 8]
16
17
18
19
20         Eric Frantz (“Plaintiff”) filed his action on June 1, 2020. See Doc. No. 1. In their
21   joint motion to extend time to respond to the Complaint, Plaintiff and Force Factor, LLC
22   (“Defendant”) stated that Defendant “was served with the Complaint on June 12, 2020.”
23   Doc. No. 6 at 2. The Court granted the joint motion. See Doc. No. 7. However, Plaintiff
24   filed a First Amended Complaint (“FAC”) on July 15, 2020. See Doc. No. 8.
25         Federal Rule of Civil Procedure 15 states, in part, the following:
26   ///
27   ///
28   ///

                                                     1
                                                                                20-cv-1012-MMA (KSC)
     Case 3:20-cv-01012-MMA-KSC Document 9 Filed 07/16/20 PageID.44 Page 2 of 2



 1         (a) Amendments Before Trial.
 2                (1) Amending as a Matter of Course. A party may amend its pleading
 3                once as a matter of course within:
 4                      (A) 21 days after serving it, or
 5                      (B) if the pleading is one to which a responsive pleading is
 6                      required, 21 days after service of a responsive pleading or 21
 7                      days after service of a motion under Rule 12(b), (e), or (f),
 8                      whichever is earlier.
 9                (2) Other Amendments. In all other cases, a party may amend its
10                pleading only with the opposing party's written consent or the court's
11                leave. The court should freely give leave when justice so requires.
12
13   Fed. R. Civ. P. 15(a)(1)–(2).
14         Plaintiff did not comply with Rule 15’s amendment requirements. As to Rule
15   15(a)(1)(A), Defendant “was served with the Complaint on June 12, 2020,” Doc. No. 6 at
16   2, and Plaintiff filed his FAC on July 15, 2020, see Doc. No. 8. Thus, more than twenty-
17   one days has passed since Plaintiff served the Complaint. As to Rule 15(a)(1)(B),
18   Defendant has not filed a responsive pleading or a motion under Rule 12(b), (e), or (f).
19   Thus, Plaintiff was not entitled to amend as a matter of course under Rule 15(a)(1). As to
20   Rule 15(a)(2), Plaintiff has not indicated that he has received Defendant’s consent to
21   amend his pleading. Further, Plaintiff has not sought or received the Court’s leave to
22   amend.
23         Accordingly, the Court sua sponte STRIKES Plaintiff’s FAC. See Fuentes v.
24   Danros LLC, No. SACV 16-1869-DOC (JCGx), 2016 WL 10988800, at *1 (C.D. Cal.
25   Nov. 18, 2016).
26         IT IS SO ORDERED.
27
28   Dated: July 16, 2020

                                                  2
                                                                              20-cv-1012-MMA (KSC)
